 273309 NLRB No. 30IRON WORKERS LOCAL 433 (OTIS ELEVATOR)1Reported at 297 NLRB 964 (1990). The initial lawsuit was fileda month after the Decision and Determination of Dispute.2The Respondent Local filed a similar cross-petition in the Federaldistrict court. Relying on the same reasons he used to find the Re-
spondent Council's like conduct to be unlawful, the judge found that
the Respondent Local's lawsuit violated Sec. 8(b)(4)(ii)(D) of the
Act. We affirm.3We find no merit to the Respondents' contention that they weredenied due process by the judge's reliance on agency principles, to
find the violation against the Respondent Council. In responses toContinuedIron Workers Local 433, affiliated with Inter-national Association of Bridge, Structural and
Ornamental Iron Workers, AFL±CIO and OtisElevator Company, a subsidiary of United
Technologies and Marnell Corrao Associates,Inc. and Dover Elevator Company and Inter-national Union of Elevator Constructors, Local
18, Party to the ContractDistrict Council of Iron Workers of the State ofCalifornia and Vicinity; Iron Workers Local
433, affiliated with International Association of
Bridge, Structural and Ornamental Iron Work-
ers, AFL±CIO and Otis Elevator Company, asubsidiary of United Technologies and Inter-
national Union of Elevator Constructors, Local
18, Party to the Contract. Cases 31±CD±313,31±CD±314, 31±CD±315, 31±CD±316, and 31±
CD±319October 21, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn October 30, 1991, Administrative Law JudgeJerrold H. Shapiro issued the attached decision. The
Respondents filed exceptions and a supporting brief,
and Charging Party Otis Elevator (Otis) filed excep-
tions, a supporting brief, and a brief in answer to the
Respondents' exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions, as modified, and to adopt the recommended
Order as modified and set forth in full below.1. The judge found, inter alia, that Respondent Dis-trict Council of Iron Workers of the State of California
and Vicinity (Respondent Council) violated Section
8(b)(4)(ii)(D) of the Act by filing on behalf of itself
and Respondent Iron Workers Local 433 (Respondent
Local) a ``Petition to Confirm Arbitration Awards'' in
the California Superior Court, and by thereafter main-
taining that lawsuit in the United States District Court
of the Central District of California. The judge found
that the purpose of these lawsuits was to enforce the
arbitration decisions requiring Otis to pay monetary
damages, with an object of forcing or requiring Otis to
assign, contrary to this Board's Decision and Deter-
mination of Dispute,1the work of installing elevatorfronts at the Avenue of Stars and Manual Life Build-
ing projects to the employees who are represented by
Iron Workers Local 433, the Respondent Local, ratherthan to employees represented by International Unionof Elevator Constructors, Local 18.The Respondents contend that the Respondent Coun-cil is not a proper party to this case because it did not
claim the work in dispute, nor did it participate in the
10(k) proceeding. The Respondents also contend that
the Respondent Local did not at any time have an
agency relationship with the Respondent Council, and
that it was improper for the judge to have relied on an
agency theory because the case was neither submitted
to the judge nor litigated on that theory. For all these
reasons, the Respondents contend, the Respondent
Council cannot be found to have violated Section
8(b)(4)(D). We disagree and affirm the judge's find-
ings for the reasons stated by him, as amplified below.It is undisputed that the Respondent Council filedthe arbitration confirmation petition in the Superior
Court against Otis, and that when Otis succeeded in
having that lawsuit removed to the United States Dis-
trict Court, the Respondent Council filed a ``Cross Pe-
tition for Confirmation of Arbitration Award'' in the
latter court against Otis.2Both of these lawsuits werefiled on behalf of the Respondent Local and thus ap-
parently with the latter's full knowledge, consent, and
approval; and both suits seek enforcement of arbitra-
tion awards that were based on grievances filed by the
Respondent Local against Otis concerning Otis' assign-
ment of the work of installing elevator fronts at the
Avenue of Stars and Manual Life Building projects,
the very same work assignments that were the subject
of the jurisdictional dispute in the 10(k) proceeding to
which the Respondent Local has from the outset of
that proceeding been a party. Indeed, it was the Re-
spondent Local's unlawful conduct in furtherance of its
claims to the disputed work that gave rise to the cases
before us.In light of the above, it is immaterial that the Re-spondent Council was not a participant in the events
leading up to the 10(k) proceeding or in that proceed-
ing itself. By filing lawsuits to enforce arbitration deci-
sions in favor of the Respondent Local that conflict
with the Board's previously made award of the work,
the Respondent Council has acted in furtherance of the
Respondent Local's continuing claims for the disputed
work and its refusal to comply with the 10(k) award.
At the very least, if not embracing the Respondent
Local's interests as its own, it has acted as the agent
of the latter.3Thus, the Respondent Council can no 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the judge's predecision Order to Show Cause as to why the consoli-dated complaint should not be dismissed insofar as it charged the
Respondent Council with having violated Sec. 8(b)(4)(D), both the
General Counsel and counsel for Otis argued agency as grounds for
finding a violation. Further, the Respondent Council is a named
party in the charge in Case 31±CD±319 and the second amended
complaint that contains allegations addressed to the legality of its
conduct in question. It also is a party to the stipulation of facts,
which includes copies of its court petitions and related papers as ex-
hibits as well as factual statements relating to its petition to confirm
arbitration awards. In these circumstances, we find that the Respond-
ents were on notice of the agency issue, and that the issue was fully
litigated.4In addition to the agency ground, the judge found that the Re-spondent Council was properly named as a respondent in the com-
plaint issued in Case 31±CD±319, in order to enable the Board, pur-
suant to the authority vested in it by Sec. 10(k) of the Act ``to hear
and determine the dispute out of which such unfair labor practice
shall have arisen,'' to bring about compliance with its Decision and
Determination of Dispute that awarded the disputed work to employ-
ees represented by Local 18, rather than to those represented by the
Respondent Local. In effect, the judge reasoned that, by filing its
lawsuit, the Respondent Council made itself a party to the ultimate
resolution of the issues in these proceedings, in accordance with the
Board's 10(k) award of the disputed work. We agree.5In view of the foregoing, we find merit in Otis' exceptions thatthe cross-petition for confirmation of arbitration award that the Re-
spondent Council filed in the district court on behalf of the Respond-
ent Local violated Sec. 8(b)(4)(ii)(D), and that the Respondent Coun-
cil should be required to comply with the same remedial relief or-
dered against the Respondent Local in connection with the latter's
unlawful filing of its similar cross-petition. Although the judge found
that the state and Federal petitions were coercive and unlawful be-
cause of the timing of their filing in relation to our Decision and
Determination of Dispute, he did not specifically identify the Re-
spondent Council's cross-petition as being included in those findings,
and his Conclusions of Law make no reference to it. Similarly, we
find merit in Otis' exception that the relief ordered against the Re-
spondent Council for its filing the petition to confirm arbitration
awards should be extended to include the Respondent Local as the
Respondent Council's principal. Accordingly, we shall modify the
judge's Conclusions of Law 6 and 7 and his recommended Order
and notices to reflect these modifications.6291 NLRB 89, 92±93 (1988) (Georgia Pacific II).7Thus, in Georgia Pacific II, although the union was not foundin violation of the Act for having filed in-lieu claims prior to the
award, the cease-and-desist order required it to withdraw any claims
in conflict with the award and to reimburse the companies against
which the grievances had been filed for any claims paid following
the issuance of the Board's 10(k) determination. 291 NLRB at 94.
The order did not distinguish between claims covering work done
before the date of the award and work done afterwards, nor would
it have been logical to make this distinction since Board 10(k)
awards cover the disputed work when it was done and are not lim-
ited to work of the kind in dispute that might occur after the award's
issuance. As the judge in the present case correctly observed, ``re-
quiring Otis to comply with [the arbitration awards at issue here]
will be no less inconsistent with the Board's award'' than it would
have been had ``the awards included `time-in-lieu' payments for the
periods before and after the Board's 10(k) determination.''8We find Longshoremen ILWU Local 151 (Port Townsend PaperCorp.), 294 NLRB 674 (1989), distinguishable. There, unlike the in-stant case, the parties had a collective-bargaining agreement covering
the work in dispute, and the union resorted to its grievance-arbitra-
tion procedures under its contract and did not engage in other self-
help acts such as threats, picketing, or other job actions. The Board
held that it was not a violation of Sec. 8(b)(4)(D) for a union to
have filed arguably meritorious pre-10(k) grievances and that the
Union's alleged implied threats did not rise to the level of an
8(b)(4)(D) violation. Therefore, the Board vacated its earlier Deci-more escape the consequences of its coercive conductin filing and maintaining the lawsuits than could its
principal, the Respondent Local, who we have found
violated Section 8(b)(4)(D) by the identical conduct of
filing a similar suit in the district court. The Respond-
ent Council has therefore, by its actions on behalf of
the Respondent Local, brought itself within our juris-
diction to resolve the issues raised by the complaint in
Case 31±CD±319.4Accordingly, we agree with thejudge that although the Respondent Council was not a
party to the Board's 10(k) determination, it is a proper
party to these proceedings because the awards the Re-
spondent Council was asking the courts to enforce
were for the benefit of the Respondent Local and it
was acting as an agent of the Respondent Local in pur-
suing the lawsuits.52. The Respondents contend that their continuing topursue collection of pay-in-lieu awards for employer
conduct occurring before the Board's 10(k) award
issued is not a violation of the Act because it is onlyunlawful to pursue such awards for work performedafter the Board's determination has issued. The Re-
spondents are mistaken in their contention.In Longshoremen ILWU Local 7 (Georgia Pacific),6the Board held that a labor organization does not vio-late Section 8(b)(4)(D) by filing grievances seeking``in lieu of'' pay before the Board makes a 10(k) de-
termination. However, Georgia Pacific II left intact theprinciple that time-in-lieu claims, including awards,
that conflict with, and are filed or pursued subsequent
to, a 10(k) award violate Section 8(b)(4)(ii)(D). Long-shoremen ILWU Local 13 (Sea-Land Service), 290NLRB 616 (1988), enfd. 884 F.2d 1407, 1413±1414
(D.C. Cir. 1989). Accord: Roofers Local 30 (GundleConstruction), 307 NLRB 1429 (1992).7That principlein turn rests on the undisputed proposition that a Board
10(k) award takes precedence over any conflicting ar-
bitral award (Carey v. Westinghouse, 375 U.S. 261(1964)), and that allowing the losing party in a 10(k)
dispute to pursue payments for work that the Board
awarded to employees other than those involved in the
grievance necessarily subverts the Board's 10(k)
award. Sea-Land, supra.Here, the Respondents filed all of their lawsuitsseeking enforcement of arbitral awards that are incon-
sistent with the Board's 10(k) decision, after the
Board's Determination of Dispute issued. It makes no
difference that the awards seek payment for work per-
formed before the Board's 10(k) determination because
the issue here is not when the work was performed,
but whether the claims for ``pay-in-lieu'' were pursued
after an adverse Board 10(k) determination covering
the work subject to those claims had been made.8In 275IRON WORKERS LOCAL 433 (OTIS ELEVATOR)sion and Determination of Dispute and found that the Union's ``in-lieu-of'' claims filed subsequent to the vacated 10(k) award did not
violate the Act. Compare Roofers Local 30 (Gundle Construction),supra (finding violation where union had triggered 10(k) procedures
through its picketing and had resorted to peaceful arbitral and judi-
cial channels only after the unfair labor practice that had been
charged had been filed in response to its picketing).The present case is also distinguishable from Carpenters Local 33(AGC of Massachusetts), 289 NLRB 1482 (1988), which involveda lawsuit, filed by a labor organization which had not engaged in
picketing, and brought against a general contractor to enforce a sig-
natory subcontracting clause, with no action taken directly against
the subcontractor who assigned the work covered by the Board's
10(k) award. See Roofers Local 30 (Gundle Construction), supra atfn. 4.view of the foregoing, and for the reasons stated inRoofers Local 30 (Gundle Construction), supra, we re-ject our dissenting colleague's position that the Re-
spondents may lawfully pursue an arbitration award
which was contrary to the Board's 10(k) determination
for work performed prior to, and which was the sub-ject of, that Board determination.AMENDEDCONCLUSIONSOF
LAW1. Substitute the following for Conclusion of Law 6.``6. By filing a petition to confirm arbitrationawards in the Superior Court of the State of California
in and for the County of San Francisco and by main-
taining that lawsuit in the United States District Court
for the Central District of California, for the purpose
of enforcing the Board of Adjustment decisions requir-
ing Otis to pay monetary damages pursuant to the
Board of Adjustment Decisions, with an object of forc-
ing or requiring Otis to assign, contrary to the Board's
Decision and Determination of Dispute in 297 NLRB
964 (1990), the work of installing elevator fronts at the
Avenue of Stars and Manual Life Building projects to
the employees who are represented by Respondent
Local, rather than to employees represented by Local
18, the Respondents have violated Section
8(b)(4)(ii)(D) of the Act.''2. Substitute the following for Conclusion of Law 7.
``7. By each filing and maintaining a cross-petitionfor confirmation of arbitration award in the United
States District Court for the Central District of Califor-
nia, for the purpose of enforcing the Board of Adjust-
ment Decisions requiring Otis to pay monetary dam-
ages pursuant to the Board of Adjustment Decisions,
with an object of forcing or requiring Otis to assign,
contrary to the Board's Decision and Determination of
Dispute in 297 NLRB 964 (1990), the work of install-
ing elevator fronts at the Avenue of Stars and Manual
Life Building projects to the employees who are rep-
resented by the Respondent Local, rather than to em-
ployees represented by Local 18, the Respondent Local
and the Respondent Council have violated Section
8(b)(ii)(D) of the Act.''ORDERThe National Labor Relations Board orders:A. Respondent Iron Workers Local 433, affiliatedwith International Association of Bridge, Structural and
Ornamental Iron Workers, AFL±CIO, Commerce Cali-
fornia, its officers, agents, and representatives, shall1. Cease and desist from
(a) Inducing or encouraging any individual em-ployed by Otis, Marnell Corrao, or Dover or by any
person engaged in commerce or in an industry affect-
ing commerce to engage in a strike or a refusal in the
course of his employment to use, manufacture, process,
transport, or otherwise handle or work on any goods,
articles, materials, or to perform any services, where
an object thereof is to force or require Otis or Dover
to assign the work of installing elevator fronts to em-
ployees who are members of, or represented by Re-
spondent Local, rather than to employees who are
members of, or represented by Local 18.(b) In any manner threatening, coercing, or restrain-ing Otis, Marnell Corrao, or Dover or any person en-
gaged in commerce or in an industry affecting com-
merce, where an object thereof is to force or require
Otis or Dover to assign the work of installing elevator
fronts to employees who are members of, or rep-
resented by Respondent Local, rather than to employ-
ees who are members of, or represented by, Local 18.(c) Maintaining after March 21, 1990, a petition toconfirm arbitration awards in the Superior Court of the
State of California in and for the County of San Fran-
cisco, a petition for conformation of arbitration award
in the United States District Court for the Central Dis-
trict of California (Case No. 90±2919), and a cross-pe-tition for confirmation of arbitration awards in Otis El-evator Company, a subsidiary of United Technologies
v. District Council of Ironworkers of the State of Cali-
fornia and Vicinity, Ironworkers Union Local 433,Case No. 90±2355 in the United States District Court
for the Central District of California, for the purpose
of enforcing the Board of Adjustment Decisions re-
quiring Otis to pay monetary damages pursuant to the
Board of Adjustment Decisions, with an object of forc-
ing or requiring Otis to assign, contrary to the Board's
Decision and Determination of Dispute in 297 NLRB
964 (1990), the work of installing elevator fronts at the
Avenue of Stars and Manual Life Building projects to
the employees who are represented by the Respondent
Local, rather than to employees represented by Local
18.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Withdraw the above-described petition and cross-petition for confirmation of arbitration awards and
cease attempting to enforce the Board of Adjustment
Decisions. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''10See fn. 9, above.1Like my colleagues, I agree with the judge's conclusion that Re-spondent Iron Workers Local 433 violated Sec. 8(b)(4)(D) of the Act
by engaging in picketing and threatening to picket and to disrupt
work with an object of forcing Charging Parties Otis Elevator Com-
pany and Dover Elevator Company to assign the work of installing
elevator fronts to employees represented by Local 433 rather than to
employees represented by International Union of Elevator Construc-
tors, Local 18.(b) Post at its business office, union hall, or anyplaces where it customarily posts notices to its mem-
bers copies of the attached notice marked ``Appendix
A.''9Copies of the notice, on forms provided by theRegional Director for Region 31, after being signed by
the Respondent Local's authorized representative, shall
be posted by the Respondent Local immediately upon
receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
members are customarily posted. Reasonable steps
shall be taken by the Respondent Local to ensure that
the notices are not altered, defaced, or covered by any
other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Local has taken to comply.B. Respondent District Council of Iron Workers ofthe State of California and Vicinity, Burlingame, Cali-
fornia, its officers, agents, and representatives, shall1. Cease and desist from maintaining after March21, 1990, a petition to confirm arbitration awards in
the Superior Court of the State of California in and for
the County of San Francisco, a petition for confirma-
tion of arbitration award in the United States District
Court for the Central District of California (Case No.
90±2919), and a cross-petition to confirm arbitration
awards in Otis Elevator Company, a subsidiary ofUnited Technologies v. District Council of Ironworkers
of the State of California and Vicinity, Ironworkers
Union Local 433, Case No. 90±2355 in the UnitedStates District Court for the Central District of Califor-
nia, requiring Otis to pay monetary damages pursuant
to the Board of Adjustment Decisions, for the purpose
of enforcing the Board of Adjustment Decisions, with
an object of forcing or requiring Otis to assign, con-
trary to the Board's Decision and Determination of
Dispute in 297 NLRB 964 (1990), the work of install-
ing elevator fronts at the Avenue of Stars and Manual
Life Building projects to the employees who are rep-
resented by the Respondent Local, rather than to em-
ployees represented by Local 18.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Withdraw the above-described petition to con-firm and cross-petition to confirm arbitration awards
and cease attempting to enforce the Board of Adjust-
ment Decisions.(b) Post at at its business office, union hall, or anyplaces where it customarily posts notices to its membes
copies of the attached notice marked ``Appendix B.''10Copies of the notice, on forms provided by the Re-
gional Director for Region 31, after being signed by
the Respondent Council's authorized representative,
shall be posted by the Respondent Council imme-
diately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where
notices to members are customarily posted. Reasonable
steps shall be taken by the Respondent Council to en-
sure that the notices are not altered, defaced, or cov-
ered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent Council has taken to comply.MEMBERDEVANEY, dissenting in part.Contrary to my colleagues, I would find that the Re-spondents' filing and maintenance of court petitions to
confirm arbitration awards requiring Otis Elevator
Company to pay ``time-in-lieu'' payments did not vio-
late Section 8(b)(4)(D) of the Act.1On November 11, 1989, Respondent Iron WorkersLocal 433 filed two grievances charging Otis with vio-
lating the California Iron Workers Agreement by em-
ploying elevator constructors rather than ironworkers
to install elevator fronts at two building projects in Los
Angeles. Under the grievance arbitration provisions of
that agreement, Local 433's grievance was heard by a
board of adjustment. On December 12, 1989, the board
of adjustment issued a decision sustaining the griev-
ances and ordering Otis to ``pay the top men on the
out of work list for all hours worked'' at the two
projects. On April 25, 1990, Respondent District Coun-
cil of Iron Workers of the State of California and Vi-
cinity filed a petition to confirm the arbitration awards
in state court. After Otis removed the lawsuit to Fed-
eral court, Local 433 filed a cross-petition to confirm
the arbitration awards. In the meantime, in a 10(k) pro-
ceeding prompted by Local 433's picketing in Septem-
ber and October 1989, the Board issued a decision on
March 21, 1990, awarding the disputed work of install-
ing elevator fronts to employees represented by Inter-
national Union of Elevator Constructors, Local 18,
rather than to employees represented by Respondent
Local 433.In considering whether the Respondents' filing andmaintenance of the petitions to enforce the arbitration
awards violated Section 8(b)(4)(D), the judge found
that there was no evidence that the arbitration awards
covered work performed after the Board's 10(k) deter- 277IRON WORKERS LOCAL 433 (OTIS ELEVATOR)2The judge also found that the Respondents failed to show thatOtis had a collective-bargaining agreement with either of them. I
would find, however, that, as the arbitration awards sustained Local
433's grievances against Otis under its contract with Local 433, the
Respondents' petitions to obtain court confirmation of the awards
were reasonably based.3See my dissenting opinions in Iron Workers Local 433(Swinerton Co.), 308 NLRB 756 (1992); and Roofers Local 30(Gundle Construction), 307 NLRB 1429 (1992).mination issued. Nevertheless, the judge found that re-quiring Otis to comply with the awards would be ``no
less inconsistent with the Board's 10(k) determination
and no less coercive ... [than] if the awards included

`time-in-lieu' payments for the periods before and afterthe Board's 10(k) determination.'' The judge therefore
concluded that the Respondents' filing and mainte-
nance of the court petitions to confirm the arbitration
awards violated Section 8(b)(4)(D) of the Act.2Mycolleagues adopt the judge's conclusion, stating that it
makes no difference that the awards seek payment for
work performed before the Board's 10(k) determina-
tion. I disagree.The Board has recognized that a union's pursuit ofwork assignment grievances involving time-in-lieu
claims before issuance of a 10(k) decision concerning
the disputed work is not coercive and therefore does
not violate Section 8(b)(4)(D). See LongshoremenILWU Local 7 (Georgia-Pacific), 291 NLRB 89(1988). The Board also has found unlawful the post-
10(k) maintenance of a time-in-lieu grievance, or a
lawsuit to enforce an arbitration award sustaining such
a grievance, that is inconsistent with the 10(k) deter-
mination. Ibid. As the Board explained in LaborersLocal 261 (Skinner, Inc.), 292 NLRB 1035 (1989), agrievance or lawsuit is inconsistent with a 10(k) deter-
mination if it seeks ``to undermine the Board's 10(k)
award and to coerce the Employer into reassigning to
[the respondent's] members the work that the Board
found had been properly assigned'' to other employ-
ees.Under these principles, I would find that the arbitra-tion awards at issue in this case are not inconsistent
with the Board's 10(k) determination.3As the judgefound no evidence that the arbitration awards that the
Respondents sought to enforce covered work per-
formed after the Board's 10(k) determination, the Gen-
eral Counsel has failed to show that enforcement of
these awards would coerce Otis into reassigning the
work contrary to the 10(k) determination. Otis' finan-
cial liability under the arbitration awards solely con-
cerns work that had already been performed prior to
issuance of the 10(k) determination. Thus, there is no
basis for finding that the Respondents' efforts to en-
force those awards would coerce Otis into reassigning
the disputed work. Whether the work was reassignedor not would not affect Otis' liability under the arbitra-tion awards.Likewise, there is no danger that the Board's 10(k)determination would be undermined by allowing the
the Respondents' court enforcement efforts to proceed.
The Board has stated that its 10(k) determinations
would be undermined if, confronted with inconsistent
Board and arbitral decisions, ``an employer would be
presented with a choice of either complying with the
Board's decision and risking Section 301 damages, or
complying with an arbitrator's decision which was
contrary to the Board's determination.'' CarpentersLocal 33 (AGC of Massachusetts), 289 NLRB 1482,1484 (1988). That is not the situation here. In this
case, there is no evidence that the arbitration awards
that the Respondents seek to enforce cover work per-
formed after the Board's 10(k) award issued. Thus,
Otis would not violate the 10(k) determination by
making the time-in-lieu payments required by the arbi-
tration awards. Nor would Otis incur greater liability
under the arbitration awards by assigning work in ac-
cordance with the 10(k) determination. Consequently,
as Otis could comply with the arbitration awards and
the 10(k) determination simultaneously, Otis is not pre-
sented with a choice of complying with only one or
the other. Therefore, allowing the Respondents to file
and maintain their court petitions will not undermine
the Board's 10(k) determination.In finding the Respondents' court petitions to violateSection 8(b)(4)(D), my colleagues cite the principle
that a Board 10(k) determination takes precedence over
any conflicting arbitral award and contend that allow-
ing the losing party in a 10(k) dispute to pursue pay-
ments for work the Board awarded to others nec-
essarily subverts the 10(k) determination. These propo-
sitions, however, are inapplicable to the facts here. As
noted above, there is no evidence that the arbitration
awards cover work performed after the 10(k) deter-
mination issued. Therefore, allowing the Respondents
to seek court enforcement of the arbitration awards
does not subvert the 10(k) determination.For the foregoing reasons, I would dismiss the com-plaint allegations that the Respondents' filing and
maintenance of court petitions to confirm the arbitra-
tion awards violated Section 8(b)(4)(D).APPENDIX ANOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
induce or encourage any individualemployed by Otis Elevator Company, a subsidiary of
United Technologies, Marnell Corrao Associates, Inc.,
or Dover Elevator Company, or by any other person
engaged in commerce or in an industry affecting com-
merce, to engage in a strike or a refusal in the course
of his or her employment to use, manufacture, process,
transport, or otherwise handle or work on any goods,
articles, materials, or to perform any services, where
an object thereof is to force or require Otis Elevator
Company, a subsidiary of United Technologies or
Dover Elevator Company to assign the work of install-
ing elevator fronts at the Avenue of Stars and Manual
Life Building projects in Los Angeles, California, to
employees who are members of, or represented by IronWorkers Local 433, affiliated with International Asso-
ciation of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO, rather than to employees who are
members of, or represented by, International Union of
Elevator Constructors, Local 18.WEWILLNOT
in any manner, threaten, coerce, or re-strain the above-named Employers, or any person en-
gaged in commerce or in an industry affecting com-
merce, where the object thereof is to force or require
Otis Elevator Company, a subsidiary of United Tech-
nologies, or Dover Elevator Company to assign the
work of installing elevator fronts at the Avenue of the
Stars and Manual Life Building projects in Los Ange-
les, California, to employees who are members of, or
represented by Iron Workers Local 433, affiliated with
International Association of Bridge, Structural and Or-
namental Iron Workers, AFL±CIO, rather than to em-
ployees who are members of, or represented by, Inter-
national Union of Elevator Constructors, Local 18.WEWILLNOT
maintain after March 21, 1990, a peti-tion to confirm arbitration awards in the Superior
Court of the State of California in and for the County
of San Francisco a petition to confirm an arbitration
award in the United States District Court for the Cen-
tral District of California (Case No. 90±2919), and a
cross-petition for confirmation of arbitration awards in
Otis Elevator Company, a subsidiary of United Tech-
nologies v. District Council of Ironworkers of the State
of California and Vicinity, Ironworkers Union Local
433, Case No. 90±2355 in the United States DistrictCourt for the Central District of California, for the pur-
pose of enforcing the Board of Adjustment Decisions
requiring Otis to pay monetary damages pursuant to
the Board of Adjustment Decisions, with an object of
forcing or requiring Otis Elevator Company, a subsidi-
ary of United Technologies, to assign, contrary to the
Board's Determination Of Dispute in 297 NLRB 964
(1990), the work of installing elevator fronts at the Av-
enue of Stars and Manual Life Building projects in Los
Angeles, California, to employees who are represented
by Iron Workers Local 433, affiliated with Inter-national Association of Bridge, Structural and Orna-mental Iron Workers, AFL±CIO, rather than to em-
ployees who are members of, or represented by, Inter-
national Union of Elevator Constructors, Local 18.WEWILL
withdraw the above-described petition andcross-petition for confirmation of arbitration awards
and cease attempting to enforce the Board of Adjust-
ment Decisions.IRONWORKERSLOCAL433, AFFILIATEDWITHINTERNATIONALASSOCIATIONOF
BRIDGE, STRUCTURALAND
ORNAMEN-TALIRONWORKERS, AFL±CIOAPPENDIX BNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain after March 21, 1990, a peti-tion to confirm arbitration awards in the Superior
Court of the State of California in and for the County
of San Francisco, a petition for confirmation of arbitra-
tion award in the United States District Court for the
Central District of California (Case No. 90±2919), and
a cross-petition to confirm arbitration awards in OtisElevator Company, a subsidiary of United Tech-
nologies v. District Council of Ironworkers of the State
of California and Vicinity, Ironworkers Union Local
433, Case No. 90±2355 in the United States DistrictCourt for the Central District of California, requiring
Otis to pay monetary damages pursuant to the Board
of Adjustment Decisions, for the purpose of enforcing
the Board of Adjustment Decisions, with an object of
forcing or requiring Otis to assign, contrary to the
Board's Decision and Determination of Dispute in 297
NLRB 964 (1990), the work of installing elevatorfronts at the Avenue of Stars and Manual Life Build-
ing projects to the employees who are represented by
the Respondent Local, rather than to employees rep-
resented by Local 18.WEWILL
withdraw the above-described petition toconfirm and cross-petition to confirm arbitration
awards and cease attempting to enforce the Board of
Adjustment Decisions.DISTRICTCOUNCILOF
IRONWORKERSOFTHE
STATEOF
CALIFORNIAAND
VICINITYArthur G. Yuter, Esq., for the General Counsel.Victor J. Van Bourg and David A. Rosenfeld, Esqs. (VanBourg, Weinberg, Roger & Rosenfeld), for the Respond-ents. 279IRON WORKERS LOCAL 433 (OTIS ELEVATOR)1All dates are in 1989 unless stated otherwise.2Iron Workers Local 433 (Otis Elevator), 297 NLRB 964 (1990).Dwight L. Armstrong Esq., (Allen, Matkins, Lleck, Gamble &Mallory), for the Charging Party Marnell Corrao.Peter B. Robb (Proskauer Rose Goetz & Mendelsohn), forCharging Party Otis.Charles O. Strahley Esq., (Putney, Twombly, Hall & Hirson),for the Charging Party Dover.DECISIONSTATEMENTOFTHE
CASEJERROLDH. SHAPIRO, Administrative Law Judge. Uponcharges filed in 19891on August 6 and 13, September 22,and October 11 by Otis Elevator, a subsidiary of United
Technologies (Otis), Marnell Corrao Associates, Inc.
(Marnell Corrao), and Dover Elevator Company (Dover), and
duly served on Iron Workers Local 433 (Respondent Local),
and upon a charge filed on May 11, 1990 by Otis, and duly
served on District Council of Iron Workers of the State of
California and Vicinity (Respondent Council), the General
Counsel of the National Labor Relations Board issued a sec-
ond amended order consolidating cases, and second amended
consolidated complaint on June 8, 1990, against the Re-
spondents alleging that they had violated Section 8(b)(4)(i)
and (ii)(D) of the National Labor Relations Act (Act).The amended consolidated complaint alleges that an objectof the Respondents' conduct questioned in this case is to
force or require employers Otis, Marnell Corrao, and Dover
to assign the disputed work involved in this case to employ-
ees who are members of or represented by Respondent Local
rather than to employees who are members of or represented
by International Union of Elevator Constructors, Local 18,
AFL±CIO (Local 18). The disputed work, as alleged in the
amended consolidated complaint, is the installation of that
portion of the elevator affixed to the building structure on
each floor (the fronts) at the Excalibur Hotel and Casino in
Las Vegas, Nevada (the Excalibur project), at the 1999 Ave-
nue of Stars Building in Los Angeles, California (the Avenue
of Stars project), and at the Manual Life Building in Los An-
geles, California (Manual Life Building project).The amended consolidated complaint alleges RespondentLocal violated Section 8(b)(4)(i) and (ii)(D) of the Act by
picketing the above-named projects on specified dates in
September and October 1989, by making certain specified
statements to management officials of Otis, Dover, Marnell
Corrao and to the job superintendent of the Avenue of Stars
project, and by engaging in this conduct with an object of
forcing or requiring employers Otis, Marnell Corrao and
Dover to assign the above-described disputed work to em-
ployees who are members of or represented by Respondent
Local, rather than to employees who are members of or rep-
resented by Local 18.The amended consolidated complaint also alleges that Re-spondent Local and Respondent Council violated Section
8(b)(4)(i) and (ii)(D) of the Act, when the Respondent Coun-
cil on April 25, 1990, on its own behalf and on behalf of
Respondent Local, filed a petition to confirm arbitration
awards against Otis in San Francisco Superior Court, which
petition, in part, sought to enforce a Board of Adjustment de-
cision dated December 12, 1989. The complaint further al-
leges that an object of Respondents' filing of the aforesaidlawsuit is to force or require Otis to assign the disputed workinvolved in this case to employees who are members of or
represented by Respondent Local, rather than to employees
who are members of or represented by Local 18.Lastly, the amended consolidated complaint alleges thatsince March 21, 1990 Respondent Local has failed and re-
fused to honor and abide by the Board's March 21, 1990 De-
cision and Determination of Dispute,2which awarded thedisputed work to employees represented by Local 18. The
complaint further alleges that Respondent Local has contin-
ued to demand the disputed work despite this decision and
has not notified the Board's Regional Director that it will re-
frain from forcing or requiring Otis, Marnell Corrao, and
Dover to assign the disputed work to employees represented
by Respondent Local by means proscribed by Section
8(b)(4)(D) of the Act.Subsequent to the issuance of the second amended orderconsolidating cases, and second amended consolidated com-
plaint, all of the parties to this proceeding entered into a stip-
ulation of facts. The parties agreed to submit this proceeding,
without a hearing, directly to an administrative law judge for
recommended findings of facts, conclusions of law, and
Order. The parties also agreed that the entire record in this
case should consist of the following: the unfair labor practice
charges filed; the second amended order consolidating cases,
second amended consolidated complaint; and the stipulation
of facts together with the exhibits attached thereto and the
briefs of the parties.On August 5, 1991, Acting Deputy Chief AdministrativeLaw Judge Gordon J. Myatt issued an order assigning this
matter to me for the issuance of a decision and set a time
for the filing of the parties' briefs.On the basis of the entire record in this case and havingconsidered the briefs filed by the parties to this proceeding
and the responses to my September 16, 1991 Order to Show
Cause submitted by counsel for the General Counsel and
Otis, I make the followingFINDINGSOF
FACTI. JURISDICTIONOtis, a New Jersey corporation, with headquarters inFarmington, Connecticut, and a district office in Glendale,
California, is engaged in manufacturing, installation, and
maintenance of elevators and escalators throughout Califor-
nia, where it annually purchases and receives goods and ma-
terials valued in excess of $50,000 directly from points lo-
cated outside California.Marnell Corrao, a Nevada corporation, with an office andprincipal place of business in Las Vegas, Nevada, is engaged
there as a contractor in the building and construction indus-
try, where it annually purchases and receives goods and serv-
ices valued in excess of $50,000 directly from points located
outside Nevada.Dover, a Delaware corporation, with an office and placeof business in Las Vegas, Nevada, is engaged in the business
of constructing, servicing, repairing, and modernizing ele-
vators, escalators, and moving walkways in Nevada, where
it annually purchases and receives goods and services valued 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All dates hereinafter refer to the year 1989, unless specified oth-erwise.4Although there is some evidence that the picketers themselves in-dicated that the cause of the picketing was Otis' transfer of its two
employees who were members of the Respondent Local from the
Avenue of Stars project, Butner did not mention this in his conversa-
tion with either Pepin or Bruce.in excess of $50,000 directly from points located outside Ne-vada.Otis, Marnell Corrao, and Dover are each engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II. THELABORORGANIZATIONS
Respondent Local, Respondent Council, and Local 18 eachare labor organizations within the meaning of Section 2(5) of
the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Stipulated FactsMarnell Corrao is the general contractor for the construc-tion of the Excalibur Hotel and Casino, a 4000-room struc-
ture with 38 elevators. Dover is the subcontractor for the in-
stallation of the elevators at the Excalibur project, including
the installation of the part of the elevator affixed to the
building structure on each floor, referred to herein as the ele-
vator fronts. Dover's employees that install the elevator
fronts are represented for collective-bargaining purposes by
the International Union of Elevator Constructors (IUEC) for
and on behalf of its local unions, including Local 18, and are
covered by a collective-bargaining agreement between Dover
and the IUEC on behalf of Local 18. Dover has no collec-
tive-bargaining agreement with Respondent Local.On September 21, 1989,3Respondent Local began picket-ing at the main entrance to the Excalibur project with ap-
proximately 100 people. The signs read, ``Unfair. Dover Ele-
vator is doing our work.'' The presence of the picketers had
the effect of shutting down the job for the day. Respondent
Local's steward, Tom Carney, told management officials of
Marnell Corrao that the installation of elevator fronts was
ironworkers' work and stated the picketing would cease and
the employees would return to work, if Dover was removed
from the job. The following day, September 22, Respondent
Local's business agent Max Price visited the Excalibur
project and told a Marnell Corrao management official thatthe installation of elevator fronts was ironworkers' work. The
following week Price also told a management official of
Dover that he intended to speak to the other trades employed
at the Excalibur project, so that they would not cooperate
with Dover. The picketing at the Excalibur project did not
resume after September 21.Otis is the elevator subcontractor at two Los Angeles,California projects; 1999 Avenue of Stars and the Manual
Life Building projects. Otis employs its own employees to
install the elevator fronts on the buildings at these projects.
They are represented for collective-bargaining purposes by
IUEC for and on behalf of Local 18. Otis' employees that
install the elevator fronts on the buildings at these two
projects are covered by a collective-bargaining agreement be-
tween Otis and IUEC, on behalf of Local 18. Otis has no
collective-bargaining agreement with Respondent Local or
Respondent Council covering Otis' employees who install
the elevators at the Avenue of Stars or Manual Life Building
projects.There was mass picketing by Respondent Local betweenOctober 6 and October 9 at the Avenue of Stars project. JimButner, a business representative for Respondent Local, waspresent with the picketers. The picket signs stated, inter alia,
``Otis Elevator Unfair,'' ``Otis Elevator no contract with
Ironworkers,'' and, ``If you want our work, we'll fight you
for it.''The day before the picketing began at the Avenue of Starsproject, Butner, in a telephone conversation with Otis'
Project Manager Pepin, stated he was very upset that Otis
had elected to use elevator constructors and not ironworkers
to install elevator fronts, and stated he would do anything he
could to disrupt the job to protect the work for ironworkers.
He also stated he had approached Chuck Bruce, the general
contractor's job superintendent, and had told Bruce he was
very upset that Otis elected to use elevator constructors to in-
stall the fronts and not ironworkers. As a matter of fact,
Butner had spoken to Bruce that same day and demanded
that the general contractor remove the elevator fronts from
Otis' contract, so that he could put ironworkers to work on
the job. When Bruce stated there was nothing he could do
because Otis had the contract for installing the elevators,
Butner replied by stating that if Bruce did not do anything
Respondent Local, ``will have a picket sign up here Friday,
we will shut this job down.''4At the Manual Life Building project, Respondent Localpicketed between October 13 and 18, with signs stating
``Otis Unfair Local 433'' and ``Otis Elevator Unfair/No
agreement with Ironworkers.'' Butner was present with the
picketers there as well.On or about November 14 the Board's Regional Directorserved a notice of 10(k) hearing on all the parties to Cases
31±CD±313 through 31±CD±316.Pursuant to the 10(k) notice, a 10(k) hearing was held onNovember 28 and 29. All the parties to the instant proceed-
ing participated in and were represented at the 10(k) hearing,
except for Respondent Council, which was not a party to that
proceeding.On March 21, 1990, the Board issued its Decision and De-termination of Dispute in the 10(k) proceeding (297 NLRB
964) in which it found reasonable cause to believe that Re-
spondent Local had violated Section 8(b)(4)(D) of the Act by
picketing at the Excalibur, Avenue of Stars, and Manual Life
Building projects, with an object proscribed by Section
8(b)(4)(D) of the Act. The Board awarded the disputed work
to the employees of Dover and Otis represented by Local 18,
after considering all of the relevant factors.Respondent Local did not comply with that part of theBoard's Decision and Determination of Dispute in the under-
lying 10(k) proceeding which required that it, ``notify the
Regional Director for Region 31 in writing whether it will
refrain from forcing the Employers, by means proscribed by
Section 8(b)(4)(D), to assign the disputed work in a manner
inconsistent with this determination.''On or about November 8, Respondent Local requested aBoard of Adjustment be convened pursuant to a collective-
bargaining agreement between Respondent Council, Re-
spondent Local, and several other local unions affiliated with
Respondent Council, and an employer association, the Cali- 281IRON WORKERS LOCAL 433 (OTIS ELEVATOR)5To remedy its grievances, Respondent Local had asked that theBoard of Adjustment require Otis to pay wages and fringe benefits
for all hours until the jobs were completed.6The language in this sentence was taken virtually verbatim frompar. 15 of the parties' stipulation of Facts. However, par. 16 of the
Stipulation of Facts states that the Federal petition was attached to
the Stipulation as Exh. 5(a). Exh. 5(a) is identified on its face as
a ``copy'' of the Federal petition, names Respondent Council and
Respondent Local in the caption as Respondents, and states it was
being filed by Respondent Council and is signed by Attorney Victor
J. Van Bourg on Respondent Council's behalf. The parties to this
proceeding at par. 16 of the stipulation of facts, stipulated that all
matters filed by Respondent Council or Respondent Local in support
of the Federal petition, except those referring to the change of venue,
were attached to the stipulation as Exh. 5(c). Exh. 5(c), which was
submitted to me by Respondents' attorney by letter to me dated Au-
gust 28, 1991, per agreement of the parties, contains what is identi-
fied as the ``Original'' of the Federal petition, names Respondent
Council and Respondent Local in the caption as Respondents, andstates that it was filed by Respondent Local, and is signed by Attor-
ney Victor J. Van Bourg, on behalf of Respondent Local.fornia Ironworkers Employers Council, Inc. This collective-bargaining agreement is referred to herein as the California
Iron Workers Agreement. Respondent Local requested that
the Board of Adjustment be convened for the purpose of re-
solving two grievances against Otis, alleging, inter alia, ``El-
evator men doing our work installing elevator fronts'' at the
Manual Life Building and Avenue of Stars projects. These
grievances were filed by Respondent Local prior to the
issuance of the 10(k) notice of hearing on November 14 but
after the filing of the unfair labor practice charges by Otis
in Cases 31±CD±313 and 31±CD±314 on October 6 and 13,
which caused the Regional Director to issue the 10(k) notice
of hearing, insofar as it concerned Otis' assignment of the
disputed work at the Manual Life Building and Avenue of
Stars projects.On about December 12 a hearing was held on the twoabove-described grievances, before a ``California Field Iron
Workers Board of Adjustment,'' herein called the Board of
Adjustment. Otis was not represented at the hearing.On December 12 the Board of Adjustment found merit toboth grievances. In its written decision, the Board of Adjust-
ment concluded Otis had violated the California Iron Work-
ers Agreement, as alleged in the grievances, and to remedy
the grievances directed Otis to ``pay the top men on the out
of work list for all hours worked on this job, plus fringe ben-efit contributions.''5On April 25, 1990, Respondent Council on its own behalfand on behalf of Respondent Local, filed a ``Petition to Con-
firm Arbitration Awards'' against Otis in the Superior Court
of the State of California in and for the County of San Fran-
cisco, herein sometimes referred to as the State petition to
confirm. The State petition to confirm sought, in part, to en-
force the December 12 decisions of the Board of Adjustment
issued against Otis, which have been described supra.After the removal of the above-lawsuit to the United StatesDistrict Court for the Northern District of California, and its
transfer to the United States District Court for the Central
District of California, where it was docketed as Case No. 90-
2919, Respondent Local on or about May 22, 1990, filed a
``Cross Petition for Conformation of Arbitration Award,''
herein sometimes called the Federal petition, seeking, in part,
to enforce the December 12 Board of Adjustment decisions
against Otis, described supra.6The lawsuit was docketed asCase No. 90-2355.On December 20, 1990, the United States District Courtfor the Central District of California ordered that the above
lawsuits, involving both the State and Federal petitions, be
stayed pending final disposition of the matters pending be-
fore the National Labor Relations Board in the instant unfair
labor practice proceeding.B. Discussion and ConclusionsCases 31±CD±313 through 31±CD±316The unfair labor practice allegations of the second amend-ed consolidated complaint pertaining to Respondent Local,
which are encompassed by the charges filed by the Employ-
ers in Cases 31±CD±313 through 31±CD±316, charging Re-
spondent Local with violating Section 8(b)(4)(D) of the Act,
are based on the record developed in the underlying 10(k)
proceeding, which was stipulated into evidence in this pro-
ceeding, plus the one additional stipulation that the Respond-
ent Local has failed and refused to promise to comply with
the Board's Decision and Determination of Dispute in the
10(k) proceeding.The applicable principles of law which govern the disposi-tion of these cases are well settled and may be stated briefly.
Upon the filing of a charge alleging a violation of Section
8(b)(4)(D), the Board is required to suspend proceedings on
the charge pending its resolution of the underlying jurisdic-
tional dispute. NLRB v. Plasterers Local 79, 404 U.S. 116,123±124 (1971). If it appears that an 8(b)(4)(D) charge has
merit and that no voluntary method of settlement has been
agreed upon, a hearing will be promptly directed under Sec-
tion 10(k) of the Act under which the Board makes a deter-
mination of the dispute and an assignment of the work. Dur-
ing this time, proceedings on the 8(b)(4)(D) charge are held
in abeyance. Board Rules and Regulations, Section 102.90.
If, following the issuance of the Board's 10(k) determination
and award of work, the charged union refuses to comply
with the Board's assignment, as in the instant cases, the Gen-
eral Counsel will issue a complaint, as in the instant cases,
alleging a violation of Section 8(b)(4)(D) of the Act, and the
normal complaint procedures will ensue. NLRB v. PlasterersLocal 79, 404 U.S. 116, 127 (1971). The Board may, on thebasis of the evidence in that proceeding and in the prior
10(k) proceeding, find a violation of Section 8(b)(4)(D) of
the Act. NLRB v. Iron Workers Local 433, 549 F.2d 634,638-639 (9th Cir. 1977). In short, the ``unfair [labor] practice
proceeding [is] a further or subsequent stage of the same
controversy made necessary because [a] respondent [union]
failed to comply with the 10(k)'' award. NLRB v. Longshore-men ILA Local 1576, 409 F.2d 709, 710 (5th Cir. 1969).Section 8(b)(4)(i) and (ii)(D) of the Act provides:8(b) It shall be an unfair labor practice for a labor orga-nization or its agentsÐ4(i) to engage in, or to induce or encourage any indi-vidual employed by any person engaged in commerce
or in an industry affecting commerce to engage in, a
strike or a refusal in the course of his employment to
use, manufacture, process, transport, or otherwise han- 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7A violation of Sec. 8(b)(4) is established where ``an object,'' al-though not necessarily ``the sole object,'' of the union's threat or
picketing is to obtain the disputed work. NLRB v. Denver BuildingTrades Council, 341 U.S. 675, 688±689 (1951); Plumbers Local 195(Gulf Oil), 275 NLRB 484, 485 fn. 7 (1985) (``one proscribed objectis sufficient to bring the [union's] conduct within the coverage of
Sec[tion] 8(b)(4)(D) even if a lawful purpose was also shown to
exist'').8Respondent Local contends that the complaint's unfair laborpractice allegations concerning the Excalibur project must be dis-
missed because there is no evidence Respondent Local has acted in-
consistently with the Board's 10(k) determination, as to that project.
Respondent Local cites no authority for this novel proposition and
there is none. Rather, Respondent Local's admitted refusal to prom-
ise to comply with the Board's 10(k) determination was sufficient
to trigger the issuance of the complaint herein. See LongshoremenILWU Local 6 (Golden Grain), 289 NLRB 1 fn. 3, and cases citedtherein (1988).dle or work on any goods, articles, materials, or to per-form any services; or4(ii) to threaten, coerce, or restrain any person en-gaged in commerce or in an industry affecting com-
merce, where in either case an object thereof is±....
(D) forcing or requiring any employer to assign par-ticular work to employees in a particular labor organi-
zation or in a particular trade, craft, or class rather than
to employees in another labor organization or in an-
other trade, craft, or class, unless such employer is fail-
ing to conform to an order or certification of the Board
determining the bargaining of representative for em-
ployees performing such work.Thus, Section 8(b)(4)(D) makes it an unfair labor practicefor a labor organization to strike or to picket or to threaten
to do so ``in order to force or require an employer to assign
particular work to one group of employees rather than to an-
other, unless the employer is refusing to honor a representa-
tion order of the Board.'' NLRB v. Plasterers Local 79, 404U.S. 116, 123 (1971).7It is also settled that, ``when congressused `coercion' in [Section 8(b)(4)(D)] it did not intend to
proscribe only strikes or picketing, but intended to reach any
form of economic pressure of a compelling or restraining na-
ture.'' AGC of California v. NLRB, 514 F.2d 433, 438-439(9th Cir. 1975).The stipulated facts, set forth supra, establish RespondentLocal violated Section 8(b)(4)(i) and (ii)(D) by picketing the
Excalibur project on September 21, and on the same day vio-
lated Section 8(b)(4)(ii)(D) by threatening the project's gen-
eral contractor that the picketing would continue, and shortly
thereafter further violated Section 8(b)(4)(ii)(D) by threaten-
ing the project's contractor who employed the elevator con-
structors that it would disrupt its work at the project. Thus,
on September 21 Respondent Local picketed the Excalibur
project and on the same day, through its Steward Carney,
threatened management officials of Marnell Corrao that the
picketing would continue unless Dover, the contractor who
employed the elevator constructors, was removed by Marnell
Corrao from the project, and then, the next week, through its
Business Representative Price, Respondent Local told a man-
agement official of Dover that Respondent Local would talk
to the other trades employed at the project so that they would
not cooperate with Dover. That an object of Respondent
Local's aforesaid threats and picketing was to force or re-
quire Dover and/or Marnell Corrao to assign the work of in-
stalling the elevator fronts to employees who are members
of, or represented by Respondent Local, rather than to em-
ployees who are members of, or represented by Local 18, is
revealed by the following: The picket signs used by the Re-
spondent Local stated, ``Dover Elevator is doing our work'';
contemporaneous with the picketing, Respondent Local's
steward Carney told management officials of Marnell Corraothat the installation of elevator fronts was ironworkers' workand that the picketing would cease if Dover was removed
from the project by Marnell Corrao; and the day after the
picketing, Respondent Local's business representative Price
visited the project and informed management officials of
Marnell Corrao that the installation of elevator fronts was
ironworkers' work. It is for the aforesaid reasons that I find
Respondent Local violated Section 8(b)(4)(i) and (ii)(D) by
picketing the Excalibur project on September 21, violated
Section 8(b)(4)(ii)(D) on September 21 by threatening
Marnell Corrao that the picketing would continue, and on or
about September 28 violated Section 8(b)(4)(ii)(D) by threat-
ening to disrupt Dover's work at the project.8I find that on October 5 Respondent Local threatened topicket the Avenue of Stars project and to disrupt the work
there, and that between October 6 and 9 picketed that project
and that an object of all this conduct was to force or require
Otis to assign the work of installing elevator fronts to the
employees who are members of, or represented by Respond-
ent Local, rather than to employees who are members of, or
represented by Local 18, thereby violating Section 8(b)(4)(i)
and (ii)(D) of the Act. This conclusion is warranted by the
following stipulated facts: Respondent Local picketed theAvenue of Stars project between October 6 and 9 with picket
signs stating, inter alia, ``Otis Elevator Unfair,'' ``Otis Eleva-
tor no contract with Ironworkers,'' and ``If you want our
work, we'll fight you for it''; on October 5 Respondent
Local, through its Business Agent Butner, informed Otis'
project manager Pepin that he was upset because Otis had
elected to employ elevator constructors and not ironworkers
to install the elevator fronts on the project and threatened to
do anything he could to disrupt the job to protect the work
for the ironworkers; and, on October 5 Butner threatened the
general contractor's job superintendent Bruce that Respond-
ent Local would picket the Avenue of Stars project and shut
the project down, unless Bruce removed the elevator fronts
from Otis' contract, so that ironworkers could be employed
on the job. Clearly, these facts establish, and I find, Re-
spondent Local violated Section 8(b)(4)(i) and (ii)(D) by
picketing the Avenue of Stars project between October 6 and
9, and violated Section 8(b)(4)(ii)(D) on October 5 by threat-
ening the project superintendent of the project's general con-
tractor, that it would picket the project, and by threatening
Otis' project manager that it would disrupt the work at the
project.Lastly, I find that when Respondent Local's picketing ofthe Manual Life Building project between October 13 and
October 18 with signs stating ``Otis Unfair Local 433'' and
``Otis Elevator Unfair/No agreement with Ironworkers,'' is
viewed in the context of Respondent Local's above-described
conduct directed against Otis' use of elevator constructors at
the Avenue of Stars project, I find that an object of Respond- 283IRON WORKERS LOCAL 433 (OTIS ELEVATOR)9The undenied testimony of Otis' western field operations man-ager Robert Chernis, the undenied testimony of Otis' construction
superintendent Ramon Ramos, and the undisputed fact that Respond-
ent Local picketed Otis at the Avenue of Stars and Manual Life
Building projects with signs stating that Otis had ``no contract with
Ironworkers,'' supports the conclusion that Otis' employees who
were installing the elevator fronts at the two Los Angeles projects
were not covered by a collective-bargaining agreement between Otis
and Respondent Local, but were covered by an agreement between
Otis and the IUEC on behalf of Local 18.10I note that the documents filed in court by Otis in connectionwith the Respondents' lawsuits, which were stipulated into evidence
in this proceeding as being included among the documents submitted
to the courts by Otis and Respondents, show that Otis denied Re-
spondents' allegations that during the time material Otis and Re-
spondents were party to the California Iron Workers Agreement.11In view of my conclusion that in the instant unfair labor practiceproceeding Respondents failed to establish that the elevator front in-
stallers employed by Otis at the Avenue of Stars and Manual Life
Building projects were covered by the California Iron Workers
Agreement, even though Respondents were not precluded from es-
tablishing this, I need not decide whether this issue involved a pre-
liminary matter that was determined in the 10(k) proceeding and
may not be relitigated. See Longshoremen ILWU Local 6 (GoldenGrain), 289 NLRB 1 (1988), and Laborers Local 721 (Hawkins &Sons), 294 NLRB 166 (1989).ent Local's picketing of the Manual Life Building project be-tween October 13 and 18, like its picketing at the Avenue
of Stars project between October 6 and 9, was to force or
require Otis to assign the work of installing elevator fronts
to employees who are members of, or represented by Re-
spondent Local, rather than to employees who are members
of, or represented by Local 18. It is for this reason that I fur-
ther find Respondent Local's picketing of the Manual Life
Building project violated Section 8(b)(4)(i) and (ii)(D) of the
Act.In concluding Respondent Local violated Section8(b)(4)(D) by its aforesaid conduct at the Avenue of Stars
and Manual Life Building projects, I considered Respondent
Local's argument that the Board's 10(k) determination ``is
flawed'' as to those two projects because there is a collec-
tive-bargaining agreement between Otis and Respondent
Local, which by its terms and conditions supports Respond-
ent Local's claim for the disputed work performed by Otis'
employees at those two projects. This contention lacks merit
because, as I have found supra, Otis did not have a collec-
tive-bargaining agreement with Respondent Local covering
the employees who performed the disputed work. My reasons
for this conclusion are set forth below.In connection with the grievances it filed against Otis withthe California Field Ironworkers Board of Adjustment on
November 8, 1989, and in connection with its subsequent
lawsuits to secure compliance with the Board of Adjust-
ment's December 12, 1990 decisions finding merit to those
grievances, Respondent Local took the position that Otis'
employees who performed the disputed work at the Avenue
of Stars and the Manual Life Building projects were covered
by the California Iron Workers Agreement because their em-
ployer, Otis, had agreed to be bound by the work rules and
grievance/arbitration provisions of that agreement, by virtue
of a letter dated October 27, 1977, purportedly sent to Re-
spondent Council by a representative of Otis. However, dur-
ing the hearing held in the 10(k) proceeding herein, the Re-
spondent Local did not present this evidence. Nor during the
10(k) hearing did Respondent Local dispute the evidence
presented by Otis which established that Otis' employees,
who were installing the elevator fronts at the Avenue of Stars
and Manual Life Building projects were not covered by a
collective-bargaining agreement between Otis and Respond-
ent Local, but were represented by the IUEC and covered by
a collective-bargaining agreement by and between Otis and
the IUEC on behalf of Local 18.9Thus, the Board in its De-cision and Determination of Dispute concluded that, ``Otis
has a collective-bargaining agreement with Elevator Con-
structors, but not with Iron Workers.'' 297 NLRB 964. I note
that the question of whether Otis has a collective-bargaining
agreement with either Respondent Local or Local 18 was an
essential part of the 10(k) proceeding inasmuch as in makingan affirmative award of the disputed work in a 10(k) pro-ceeding, one of the factors traditionally considered by the
Board is whether there are any collective-bargaining agree-
ments between the parties to the dispute which covered the
work in dispute. Indeed, at the start of the 10(k) hearing
herein, the hearing officer alerted the parties to the signifi-
cance of this factor, yet Respondent Local failed to present
any evidence of an agreement between itself and Otis cover-
ing Otis' employees who were performing the disputed work.Moreover, the parties to this unfair labor practice proceed-ing, as a part of this proceeding, did not stipulate to the au-
thenticity of either the October 27, 1977 letter relied on by
Respondents in the lawsuit to establish that Otis was a party
to a collective-bargaining agreement with Respondent Local
covering the disputed work. The October 27, 1977 letter and
the California Iron Workers Agreement were stipulated into
evidence in this proceeding as being included among the
documents submitted to the courts by the Respondents and
Otis in connection with Respondents' efforts to have the
courts confirm the Board of Adjustment's December 12,
1990 decisions.10However, Respondents made no effort inthis proceeding to litigate the authenticity or the meaning of
the October 27, 1977 letter, nor did Respondents otherwise
attempt to litigate in this proceeding whether Otis was le-
gally obligated to abide by the terms of the California Iron
Workers Agreement.In summation, I find that the stipulated record herein,which includes the record in the 10(k) proceeding, estab-
lishes that the only collective-bargaining agreement Otis has
with a labor organization covering Otis' employees who per-
formed the work of installing the elevator fronts at the Ave-
nue of Stars and Manual Life Building projects is Otis'
agreement with the IUEC, and that Otis has no agreement
with either of the Respondents covering those employees.11Case 31±CD±319The ultimate questions encompassed by the allegations ofthe amended consolidated complaint in Case 31±CD±319 are
as follows: whether on April 25, 1990, Respondents violated
Section 8(b)(4)(ii)(D) of the Act when, on behalf of Re-
spondent Local, Respondent Council filed a civil suit against
Otis in the Superior Court for the State of California, seeking
to enforce two arbitration decisions concerning the disputed
work involved in Cases 31±CD±313 and 31±CD±314, after
the Board in those cases had issued its 10(k) award assigning
the disputed work to those employees of Otis represented by 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12Sec. 5 of the California Iron Workers Agreement provides, insubstance, that the employer signatories to the agreement are obli-
gated to hire their employees whose work is covered by the agree-
ment through the hiring hall maintained by the Respondent Local,
when doing business within Respondent Local's geographic jurisdic-
tion.13Respondents in their brief assert that Respondent Local filed itscross-petition in response to Otis' cross-petition to vacate arbitration
awards. The record reveals Respondent Local's cross-petition is
dated May 22, 1990, and was filed with the court on May 24, 1990,
whereas Otis' ``Response to Petition to Confirm Awards and Cross-
Petition to Vacate Arbitration Awards'' filed in Case No. 90-2919
is dated June 7, 1990, and was filed with the court on June 8, 1990.
If I have erred and Otis in fact filed a petition to vacate prior toRespondent Local's cross petition to confirm, it is clear from the
record that Respondent Local's cross-petition to confirm was notfiled as a response to Otis' petition to vacate, for the response to
Otis' petition to vacate consisted of the ``answers'' of the Respond-
ents to the petition to vacate. Moreover, the contents of Respondent
Local's cross-petition show it was not filed as a response to the peti-
tion to vacate, but was intended to be a new action instituted by a
new party to the proceeding and was docketed as such by the court
as Case 90-2355.14See also Longshoremen ILWU Local 7 (Georgia Pacific), 273NLRB 363, 367 (1984), modified on other grounds 291 NLRB 89
(1988), review denied 892 F.2d 130 (D.C. Cir. 1989).Local 18, rather than to employees represented by Respond-ent Local; and, whether Respondent Local further violated
Section 8(b)(4)(ii)(D) when, after Respondent Council's law-
suit was removed to the United States District Court for the
Central District of California, on May 22, 1990, Respondent
Local filed a civil suit in that court, on its own behalf against
Otis, to enforce the aforesaid arbitration decisions. The perti-
nent facts are briefly summarized.On March 21, 1990, the Board issued its 10(k) Decisionand Determination of Dispute in Cases 31±CD±313 and 31±
CD±314 in which it determined that the employees of Otis
represented by Local 18 are entitled to perform the installa-
tion of elevator fronts at the Avenue of Stars and Manual
Life Building projects and that Respondent Local is not enti-
tled by means proscribed by Section 8(b)(4)(D) to force Otis
to assign this work to employees represented by Respondent
Local.Previously, on November 8, 1989, Respondent Local hadfiled two grievances under the California Iron Workers
Agreement charging Otis with violating Section 5 of that
agreement12by employing elevator constructors rather thanironworkers to install the elevator fronts on the Avenue of
Stars and Manual Life Building projects, and to remedy this
alleged contract violation asked for ``wages and fringe bene-
fits for all hours'' until the projects were completed.On December 12 Respondent Local's grievances againstOtis were heard under the California Iron Workers Agree-
ment's grievance/arbitration provisions by a Board of Adjust-
ment, which on the same day issued its decisions finding
merit to both grievances, and to remedy the grievances di-
rected Otis to ``pay the top men on the out of work list for
all hours worked'' at the Avenue of Stars and Manual Life
Building projects, ``plus fringe benefit contributions.''On April 25, 1990, 1 month after the Board's issuance ofits 10(k) determination, the Respondent Council, on its own
behalf and on behalf of Respondent Local, filed a ``Petition
to Confirm Arbitration Awards'' in the Superior Court for
the State of California seeking the court's enforcement of the
December 12, 1990 decisions of the Board of Adjustment
issued against Otis, which have been previously described.On May 22, 1990, after Otis succeeded in having Re-spondent Council's lawsuit removed to the United States
District Court for the Central District of California, Respond-
ent Local filed in that court a ``Cross Petition for Confirma-
tion of Arbitration Award'' seeking the court's enforcement
of the December 12, 1990 decisions of the Board of Adjust-
ment against Otis.13As of the date of the parties' stipulation in the instant caseboth of the above-described lawsuitsÐRespondent Council's,
docketed by the court as Case No. 90-2919 and Respondent
Local's, docketed by the court as Case No. 90-2355Ðwere
still pending, inasmuch as the court on December 12, 1990,
ordered that both of these lawsuits be stayed pending final
disposition of the instant unfair labor practice proceeding.I am of the view that this case is controlled by the deci-sions of the Board and courts in Laborers Local 261 (Skin-ner, Inc.), 292 NLRB 1035 (1989), Longshoremen ILWULocal 32 v. Pacific Maritime Assn. (Weyerhaeuser Co.), 773F.2d 1012, 1015±1016 (9th Cir. 1985), enfg. 271 NLRB 759
(1984), and Longshoremen ILWU v. NLRB (Sea-Land Serv-ice), 884 F.2d 1407, 1413±1414 (D.C. Cir. 1989).14It is forthe reasons expressed by the Board and the courts in those
decisions that I find Respondents violated Section 8(b)(4)(D)
of the Act by filing and maintaining their civil lawsuits seek-
ing, on behalf of Respondent Local, to confirm the Board of
Adjustment's December 12, 1990 decisions finding merit toRespondent Local's grievances concerning the disputed work
herein and awarding Respondent Local's members payment
of wages and fringe benefits in lieu of the disputed work.In Skinner, Inc. the Board found that after the Board hadissued its 10(k) award assigning the disputed work to em-
ployees of the employer represented by IBEW Local 202
rather than to employees represented by the respondent
unions, the respondent unions violated Section 8(b)(4)(D)
when they continued to maintain a civil suit to enforce an
arbitration award awarding respondent unions' members the
payment of wages and fringe benefits in lieu of the disputed
work.In Weyerhaeuser Co. the Board held that a union violatedSection 8(b)(4)(D) by pressing a contractual grievance to ob-
tain time-in-lieu payments for disputed work that its mem-
bers did not perform because the employer, consistent with
the Board's prior 10(k) award, assigned that work to another
group of employees whom the union does not represent.In Sea-Land, a case similar to Weyerhaeuser Co., the courtrejected the union's contention that the filing of a time-in-
lieu grievance to challenge Sea-Land's assignment of certain
container-handling work outside the marine container yard to
its Teamsters-represented employeesÐconsistent with the
Board's prior 10(k) awardÐwas not coercion within the
meaning of Section 8(b)(4)(D). 884 F.2d at 1413±1414. The
court viewed the union's contention as ``implicitly rais[ing]
the issue of which source of law takes precedence: the
Board's authority under [S]ection 10(k) or the [union's]
rights under its contract?'' and held, in agreement with the
Board, that ``the [S]ection 10(k) award trumps the collective
bargaining agreement.'' 884 F.2d at 1413. After Sea-Land
assigned the disputed work to the Teamsters pursuant to the
Board's 10(k) award, the union obtained a favorable arbitra- 285IRON WORKERS LOCAL 433 (OTIS ELEVATOR)15The Board of Adjustment decisions herein that Respondents areasking the court to confirm, awarded ``time-in-lieu'' payments for
the duration of the disputed work being performed on the Avenue
of Stars and Manual Life Building projects. There is no evidence
whether or not this work was completed prior to the Board's 10(k)
determination.16Respondents in their brief argue that in view of the court's rea-soning in Bill Johnson's Restaurants, ``the Board cannot find thatthe pursuit of litigation after the notice of 10(k) is a violation of the
Act'' especially, where as in the instant case, ``there is no evidencethat the Union seeks to obtain any award for payments-in-lieu, after
the Board's Notice and Determination of Dispute in March 1990.''Respondents offer no case authority or rationale in support of this
assertion.tion award against Sea-Land for wages its members lostwhen they did not perform that work. The Board concluded
that the union's conduct was a collateral attack on its 10(k)award and therefore, unlawful coercion. The court agreed
that ``the Board's interpretation [of Section 8(b)(4)(D)] is in-
deed reasonable; it may even be inevitable.'' 884 F.2d at
1414. As the court explained, if the union ``were entitled to
assert contract claims against Sea-Land, in contravention of
the Board's [S]ection 10(k) award, the very purpose of Sec-
tion 10(k)Ðto authorize the Board to resolve the jurisdic-
tional disputeÐwould be totally frustrated.... 
[W]hateverthe union's motivation and no matter how persuasive its con-
tractual case, a union cannot force an employer to choose be-
tween a Board [S]ection 10(k) award and a squarely contrary
contract claim.'' 884 F.2d at 1414.In the instant case, the Board issued an award under Sec-tion 10(k) of the Act awarding certain disputed work to em-
ployees of Otis who were represented by Local 18, rather
than to employees who were members of or represented by
Respondent Local. That decision put Respondent Local on
notice there was no longer a reasonable basis for the filing
or maintaining of a lawsuit designed to confirm a contrary
contractual arbitration award issued prior to the Board's
10(k) determination. Thus, I find that by filing and maintain-
ing the lawsuits herein on behalf of the Respondent Local,
after the Board had issued its 10(k) determination, Respond-
ents sought to undermine the Board's 10(k) award and to co-
erce Otis into reassigning to Respondent Local's members
the work that the Board found had been properly assigned
by Otis to employees represented by Local 18.In their posthearing brief Respondents raise the followingdefenses to the violations found herein: (1) under the ration-
ale of Bill Johnson's Restaurants v. NLRB, 461 U.S. 731(1983), Respondents are not foreclosed from seeking a judi-
cial determination of the validity of the Board of Adjustment
decisions especially, where, as here, there is no evidence Re-
spondents seek to obtain an award for ``payment in lieu''
which covers work performed by Otis' employees after the
Board's March 21, 1990 10(k) determination; (2) Respondent
Local's civil suit to confirm the Board of Adjustment deci-
sions herein, the Local's May 24, 1990 ``Cross Petition for
Confirmation of Arbitration Award,'' did not violate Section
8(b)(4)(D) because the suit was filed in response to Otis'
``Cross Petition to Vacate Arbitration Awards'' and thus ``is
in the nature of an answer to [Otis'] action''; and (3) Re-
spondent Council was not a party to the Board's 10(k) deter-
mination, thus, in view of the language of Section 10(k) of
the Act, ``absent a 10(k) proceeding in which the [Respond-
ent Council] was involved, there is no basis upon which to
find an 8(b)(4)(D) violation against the [Respondent Coun-
cil].'' I considered and rejected these defenses for the rea-
sons below.As I have found supra, Respondent Local's May 24, 1990cross-petition for confirmation of arbitration award was not,
as urged by Respondent Local, a response to an action taken
by Otis. In any event, even if it can be viewed as a response
to an action taken by Otis, the cross-petition filed by Re-
spondent Local sought the confirmation of an arbitration
award which was in conflict with the Board's 10(k) deter-
mination.Bill Johnson's Restaurants v. NLRB, 461 U.S. 731 (1983),does not alter the rule of Carey v. Westinghouse, 375 U.S.261 (1964), that individual arbitration decisions must be sub-ordinated to the Board's 10(k) award. For this reason, a suit
that is inconsistent with a 10(k) award may be enjoined be-
cause it seeks to achieve an objective which is illegal under
Federal law and therefore lacks a ``reasonable basis'' within
the meaning of Bill Johnson's, 461 U.S. at 737±738, 743, fn.5. See Longshoremen ILWU Local 7 (Georgia Pacific), 273NLRB 363, 367 (1984), modified on other grounds 291
NLRB 89 (1988), review denied 892 F.2d 130 (D.C. Cir.
1989); Longshoremen ILWU Local 32 v. Pacific MaritimeAssn., 773 F.2d at 1015±1016; Longshoremen ILWU Local13 v. NLRB (Sea-Land Service), 884 F.2d at 1414. As I havefound supra, this is exactly the situation in the instant case.The law is settled that ``time-in-lieu'' grievances constituteunlawful coercion within the meaning of Section
8(b)(4)(ii)(D) of the Act. E.g., Carpenters v. C. J. Montag& Sons, Inc., 335 F.2d 216, 221 (9th Cir. 1964); NLRB v.Longshoremen ILA Local 1291 (Pocahontas Steamship), 368F.2d 107, 110 (3d Cir. 1966); Pepper Construction Co. v.Operating Engineers Local 150, 749 F.2d 1242, 1247 (7thCir. 1984); ILWU v. NLRB (Sea-Land Service), 884 F.2d1407, 1414 (D.C. Cir. 1989), enfg. 290 NLRB 616 (1988);
Laborers Local 261 (Skinner, Inc.), 292 NLRB 1035, 1039(1989). The fact that there is no evidence in the instant case
that Respondents seek to confirm an award for ``payment-in-
lieu'' which covers work performed after the Board's 10(k)
determination does not warrant a different result.15I will notpresume that the disputed work was completed entirely be-
fore the Board's 10(k) determination. In any event, Respond-
ents offer no reasoning for the significance of the lack of
evidence that the arbitration awards would require Otis to
make ``time-in-lieu'' payments for the period postdating the
Board's 10(k) determination.16I am unable to think of anyobvious reason. Quite the opposite, I am persuaded that even
if the arbitration awards in the instant case will in fact en-
compass only the period which pre-dated the Board's 10(k)
determination, because the disputed work involved was com-
pleted prior to the issuance of the 10(k) determination, I am
persuaded that requiring Otis to comply with those awards
will be no less inconsistent with the Board's 10(k) deter-
mination and no less coercive within the meaning of Section
8(b)(4)(ii)(D), as it would have been if the awards included
``time-in-lieu'' payments for the periods before and after the
Board's 10(k) determination.Respondent Council's 10(k) defenseÐits contention that itmay not be charged with violating Section 8(b)(4)(D) be-
cause it was not a party to the 10(k) proceeding held in
Cases 31±CD±313 through 31±CD±316, and no such pro- 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Sec. 10(k) of the Act states:Whenever it is charged that any person has engaged in an unfair
labor practice within the meaning of [8(b)(4)(D) of the Act] the
Board is empowered and directed to hear and determine the dis-
pute out of which such unfair labor practice shall have arisen,
unless, within 10 days after notice that such charge has been
filed, the parties to such dispute submit to the Board satisfactory
evidence that they have adjusted, or agreed upon methods for
the voluntary adjustment of the dispute. Upon compliance by the
parties to the dispute with the decision of the Board or upon
such voluntary adjustment of the dispute, such charge shall be
dismissed.18The obvious reason why Respondent Council acted as Respond-ent Local's agent in filing the petition to confirm arbitration awards
is that the awards it was asking the court to confirm were based on
grievances filed by Respondent Local and awarded ``time-in-lieu''
payments to members of the Respondent Local. In short, Respondent
Council was seeking to enforce the arbitration awards for the benefit
of Respondent Local.ceeding has been held in the instant caseÐlacks merit be-cause Section 10(k) of the Act did not require that the
Board's Regional Director, under the circumstances of this
case, make a 10(k) determination in the instant case (Case
31±CD±319), as a condition of issuing the amended consoli-
dated complaint charging Respondent Council with violating
Section 8(b)(4)(D). Section 10(k),17in pertinent part, requiresthat ``[w]henever it is charged that any person has [violated
Section 8(b)(4)(D)] the Board is empowered and directed to
hear and determine the dispute out of which such unfair
labor practice shall have arisen.'' This is exactly what the
Board has done in this case. The Board directed a 10(k)
hearing in Cases 31±CD±313 through 31±CD±316 and deter-
mined in that proceeding the dispute out of which Respond-
ent Council's unfair labor practice has arisen. Respondent
Council was not a party to the 10(k) proceeding because it
was not claiming the disputed work for itself. The only labor
organizations that have claimed the disputed work have been
Local 18 and Respondent Local. Respondent Council's law-
suit does not claim the disputed work for Respondent Coun-
cil or its employee-members or for employees it represents.
Rather, Respondent Council's lawsuit, which was filed on
behalf of Respondent Local, asks the court to confirm arbi-
tration decisions which are based on contractual grievances
filed by Respondent Local on behalf of Respondent Local's
members and which awarded the members of Respondent
Local time-in-lieu payments for the work of installing eleva-
tor fronts that they lost because Otis assigned that work to
Local l8, rather than to Respondent Local's members. This
was the work that the Board in its 10(k) determination con-
cluded that the employees of Otis represented by Local 18,
rather than Respondent Local's members, were entitled to
perform. In view of these circumstances, when the Board's
Regional Director named Respondent Council as a Respond-
ent in this case, even though it was not a party to the 10(k)
determination and even though no 10(k) determination was
made in the instant case, the Board's Regional Director com-
plied with the requirements of Section 10(k), that the Board
``hear and determine the dispute out of which such unfair
labor practice shall have arisen.''Alternatively, I reject Respondent Council's 10(k) defensebecause in filing and maintaining the ``Petition to Confirm
Arbitration Awards'' the Respondent Council acted as Re-
spondent Local's agent. As described supra, the Respondent
Council filed and maintained ``The Petition to Confirm Arbi-
tration Awards'' on behalf of Respondent Local as well as
on behalf of itself. Since Section 8(b)(4)(D) of the Act pro-
vides that ``it shall be an unfair labor practice for a labor or-
ganization or its agents'' to engage in conduct which vio-lates Section 8(b)(4)(D), it was sufficient for the Board's Re-gional Director, under the circumstances, to charge Respond-ent Council with having violated Section 8(b)(4)(D) when it
filed the petition, even though Respondent Council had not
been a party to the Board's 10(k) determination. The Board's
Regional Director did not act inappropriately because the Re-
spondent Council's principal, the Respondent Local, on
whose behalf it had filed the petition, had participated in and
been a party to the Board's 10(k) determination awarding the
disputed work covered by Respondent Council's lawsuit.18CONCLUSIONSOF
LAW1. Otis, Marnell Corrao, and Dover are each employers en-gaged in commerce within the meaning of Section 2(6) and
(7) and Section 8(b)(4) of the Act.2. Respondent Local, Respondent Council, and Local 18are each labor organizations within the meaning of Section
2(5) of the Act.3. By picketing the Excalibur project on September 21, bythreatening Marnell Corrao on September 21 that the picket-
ing would continue, and by threatening Dover on or about
September 28 to disrupt Dover's work at the Excalibur
project, and by engaging in the aforesaid conduct with an ob-
ject of forcing or requiring Dover to assign the work of in-
stalling elevator fronts at the Excalibur project to employees
who are members of, or represented by Respondent Local,
rather than to employees who are members of, or represented
by Local 18, Respondent Local violated Section 8(b)(4)(i)
and (ii)(D) of the Act.4. By picketing the Avenue of Stars project between Octo-ber 6 and 9, by threatening the project's general contractor
on October 5 that it would picket that project, and by threat-
ening Otis on October 5 that it would disrupt work at the
project, and by engaging in the aforesaid conduct with an ob-
ject of forcing or requiring Otis to assign the work of install-
ing elevator fronts at the Avenue of Stars project to employ-
ees who are members of, or represented by Respondent
Local, rather than to employees who are members of, or rep-
resented by Local 18, Respondent Local violated Section
8(b)(4)(i) and (ii)(D) of the Act.5. By picketing the Manual Life Building project betweenOctober 13 and October 18 with an object of forcing or re-
quiring Otis to assign the work of installing elevator fronts
at the Manual Life Building project to employees who are
members of, or represented by Respondent Local, rather than
to employees who are members of, or represented by Local
18, Respondent Local violated Section 8(b)(4)(i) and (ii)(D)
of the Act.6. By Respondent Council's filing, on behalf of itself andRespondent Local, of a petition to confirm arbitration awards
in the Superior Court of the State of California in and for
the County of San Francisco and by maintaining that lawsuit
in the United States District Court of the Central District of
California, for the purpose of enforcing the Board of Adjust-
ment decisions requiring Otis to pay monetary damages pur- 287IRON WORKERS LOCAL 433 (OTIS ELEVATOR)suant to the Board of Adjustment decisions, with an objectof forcing or requiring Otis to assign, contrary to the Board's
Decision and Determination of Dispute in 297 NLRB 964
(1990), the work of installing elevator fronts at the Avenue
of Stars and Manual Life Building projects to the employees
who are represented by Respondent Local, rather than to em-
ployees represented by Local 18, the Respondents have vio-
lated Section 8(b)(4)(ii)(D) of the Act.7. By filing and maintaining a cross-petition for confirma-tion of arbitration award in the United States District Courtfor the Central District of California, for the purpose of en-
forcing the Board of Adjustment decisions requiring Otis to
pay monetary damages pursuant to the Board of Adjustment
decisions, with an object of forcing or requiring Otis to as-
sign, contrary to the Board's Decision and Determination of
Dispute in 297 NLRB 964 (1990), the work of installing ele-
vator fronts at the Avenue of Stars and Manual Life Building
projects to the employees who are represented by the Re-spondent Local, rather than to employees represented byLocal 18, Respondent Local has violated Section 8(b)(ii)(D)
of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend an order requiring
them to cease and desist therefrom, and take certain affirma-
tive action designed to effectuate the policies of the Act.In order to dissipate the effect of the Respondents' unfairlabor practices, I shall recommend an order requiring the Re-
spondents to cease and desist from prosecuting its above-de-
scribed lawsuits against Otis, and I shall require the Re-
spondents to withdraw those lawsuits.[Recommended Order omitted from publication.]